         Case 1:17-cv-09554-AKH Document 224 Filed 01/07/19 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
LOUISETTE GEISS, SARAH ANN THOMAS
(a/k/a SARAH ANN MASSE), MELISSA                              1:17-cv-09554 (AKH)
THOMPSON, MELISSA SAGEMILLER,
NANNETTE MAY (f/k/a NANNETTE KLATT),
KATHERINE KENDALL, ZOE BROCK,
CAITLIN DULANY, LARISSA GOMES, and
JANE DOE, individually and on behalf of all
others similarly situated,

                            Plaintiffs,

                      v.
THE WEINSTEIN COMPANY HOLDINGS,
LLC, MIRAMAX FILM NY LLC, THE WALT
DISNEY COMPANY, DISNEY ENTERPRISES,
INC., BUENA VISTA INTERNATIONAL, INC.,
HARVEY WEINSTEIN, ROBERT WEINSTEIN,
DIRK ZIFF, TIM SARNOFF, MARC LASRY,
TARAK BEN AMMAR, LANCE MAEROV,
RICHARD KOENIGSBERG, PAUL TUDOR
JONES, JEFF SACKMAN, JAMES DOLAN,
MICHAEL EISNER, IRWIN REITER, DAVID
GLASSER, FRANK GIL, RICK SCHWARTZ,
FABRIZIO LOMBARDO, MARK GILL,
NANCY ASHBROOKE, BARBARA
SCHNEEWEISS, MIRAMAX DOES 1-10,
TALENT AGENCY DOES 1-100, and JOHN
DOES 1-50, inclusive,

                            Defendants.
----------------------------------------------------------X



             DEFENDANT HARVEY WEINSTEIN’S REPLY MEMORANDUM
                  OF LAW IN SUPPORT OF HIS MOTION TO STAY
        Case 1:17-cv-09554-AKH Document 224 Filed 01/07/19 Page 2 of 10



                                PRELIMINARY STATEMENT
       Defendant Harvey Weinstein, by his attorneys Kupferstein Manuel LLP and Lewis

Brisbois Bisgaard & Smith LLP, respectfully submits this memorandum of law in further support

of his motion to stay this proceeding (as to Mr. Weinstein only) pending resolution of the related

criminal case in which he is scheduled to stand trial on May 6, 2019, and in reply to Plaintiffs’

opposing memorandum of law (the “Plaintiffs’ Opp.”).1

       When this motion was filed, Mr. Weinstein had a pending motion to dismiss the NYDA’s

charges such that it was uncertain how, if at all, the criminal case would proceed. 2 The landscape

has since changed drastically; the NYDA case will proceed to trial on May 6, 2019. As such, the

need for a stay is even greater now. No one should be forced to litigate a class action when there

is a pending criminal trial scheduled for May 6, 2019, where a guilty verdict could lead to a

prison term of 25 years to life. This action should be stayed as to Mr. Weinstein in order to

safeguard his Fifth Amendment right against self-incrimination. “Under settled authority the

Fifth Amendment is the most important consideration” on a motion to stay. Volmar Distribs. v.

N.Y. Post Co., 152 F.R.D. 36 (S.D.N.Y. 1993). Plaintiffs cannot overcome the showing made by

Mr. Weinstein that his defense of charges carrying a maximum prison sentence of 25 years to life

would be severely prejudiced by the continuation of this matter. The NYDA’s criminal

prosecution of Mr. Weinstein is imminent and the interests of justice compel that Plaintiffs’

claims be stayed during the months prior to that trial commencing. It would be an undue and

unjust burden to force Mr. Weinstein to put his constitutional rights against self-incrimination at



       1
       Also submitted herewith is the Reply Declaration of Benjamin Brafman, Esq. (the
“Brafman Reply Dec.”).
       2
         The abbreviations used herein are those defined in Mr. Weinstein’s initial Memorandum
of Law (the “Weinstein Memo.”).



                                             2
        Case 1:17-cv-09554-AKH Document 224 Filed 01/07/19 Page 3 of 10



risk in a class action litigation arising from allegations that parallel the allegations of sexual

misconduct brought by the NYDA just months before his trial.

        Additionally, Mr. Weinstein will be severely prejudiced if he is forced to expend personal

energy and resources defending a myriad of civil claims while trying to prepare for his criminal

trial. Mr. Weinstein’s liberty interests, constitutional rights, and the need for a fair criminal trial

take precedence over Plaintiffs’ interest in proceeding with their civil lawsuit. An initial stay of

seven months would be appropriate in light of the May trial date. A short stay of this period

would not overly prejudice Plaintiffs, and, more importantly, would allow Mr. Weinstein to have

a full and fair opportunity to defend himself against the criminal charges.

        Plaintiffs’ argument that Mr. Weinstein is “conducting discovery” in the pending

bankruptcy of the Weinstein Company and its related entities (the “TWC Bankruptcy”) is a red

herring. Mr. Weinstein has sought only to retrieve what he believes to be his own personal

property – e-mails and the like – from his time at the Weinstein Company. Mr. Weinstein’s

efforts to recover documents created by him in order to aid his criminal attorneys have nothing to

do with the instant motion. Moreover, this Court has already ruled on how any documents

relating to the Plaintiffs retrieved via the TWC Bankruptcy will be treated (ECF Docket No.

207).

        The significant overlap between the allegations in the Amended Complaint,

overwhelming prejudice to Mr. Weinstein if this matter continues, the likelihood that discovery

herein could be used against Mr. Weinstein in the Criminal Actions, the likelihood that the

named Plaintiffs may be called as witnesses by the NYDA, and the current status of the NYDA

prosecution all weigh in favor of staying this case as to Mr. Weinstein.




                                              3
         Case 1:17-cv-09554-AKH Document 224 Filed 01/07/19 Page 4 of 10



                                         ARGUMENT

     MR. WEINSTEIN HAS DEMONSTRATED THAT THIS ACTION SHOULD BE
          STAYED PENDING THE ONGOING CRIMINAL PROSECUTION

        Mr. Weinstein’s motion should be granted and this case stayed because the interests of

justice overwhelmingly weigh in favor of a stay. Contrary to Plaintiffs’ contention, there is

significant overlap between this action and the ongoing criminal prosecution. Further, Mr.

Weinstein is scheduled to stand trial in five months (Brafman Reply Dec. ¶ 4). As such, the

NYDA prosecution is rapidly progressing towards trial and an ultimate resolution. A stay in this

action is necessary to safeguard Mr. Weinstein’s constitutional rights, and his ability to defend

himself in the criminal matter will be severely prejudiced absent a stay (Brafman Reply Dec. ¶

10). The judicial and public interests both favor a speedy and unimpeded resolution of the

criminal prosecution without the complications and distractions posed by parallel civil

litigations.

A.      The Overlap Between this Action and the Ongoing Criminal Matter is Significant
        and Weighs Strongly in Favor of a Stay

        It cannot be disputed that Plaintiffs’ claims in this case arise from the same type of

conduct – alleged sexual assault and rape – giving rise to the NYDA’s prosecution (Brafman

Reply Dec. ¶ 9). The mere fact that the named Plaintiffs are not complaining witnesses in the

criminal matter is insufficient to defeat the instant motion as testimony in a related civil action

can constitute an admission of criminal conduct in a related criminal prosecution. See Louis

Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 98 (2d Cir. 2012). This risk is especially

high in this case as the Plaintiffs and members of the putative class may be called as propensity

or prior bad act witnesses in the upcoming criminal trial (Brafman Reply Dec. ¶ 12). As such,

Mr. Weinstein will have no choice but to invoke his Fifth Amendment privilege given the




                                            4
        Case 1:17-cv-09554-AKH Document 224 Filed 01/07/19 Page 5 of 10



possibility that testimony and evidence adduced in this case could be used against him at trial.

Plaintiffs can be expected to seek to use that invocation as a basis to argue that Mr. Weinstein

cannot contest liability, which mandates the imposition of a stay of discovery. Green v. Cosby,

177 F. Supp.3d 673, 680 (D. Mass. 2016) (granting stay of discovery in defamation action where

there was a risk that discovery produced by defendant in the case could be admissible in his

criminal sexual assault trial).

        Moreover, members of the broadly defined putative class could encompass said

complaining witnesses (See FAC ¶ 66 “. . . the class also includes any woman who was meeting

with Harvey Weinstein for business-related purposes.”). Plaintiffs’ case is actually broader than

the NYDA’s prosecution as it seeks to bring sexual assault claims on behalf of virtually every

woman with whom Mr. Weinstein ever came into contact. Complaint Paragraphs 89 through 92

contain a “non-exhaustive” list of examples of alleged sexual misconduct committed against a

variety of women who are not named Plaintiffs, but were allegedly part of a “practiced role and

pattern of a sexual predator.” Plaintiffs’ theory of the case essentially boils down to the

allegation that Mr. Weinstein is a criminal sexual predator.3 It is simply not possible for Mr.

Weinstein to participate in his defense of this case without trampling upon his Fifth Amendment

rights and without prejudicing his defense of the ongoing Criminal Actions.

B.      The Status of the NYDA Criminal Prosecution Weighs
        Overwhelmingly in Favor of a Stay

        Where, as here, the proponent of the stay has been indicted, the indictment weighs

strongly in favor of a stay. Louis Vuitton, 676 F.3d at 101; Plaintiffs #1-21 v. Cnty. Of Suffolk,

138 F. Supp.3d 264, 280 (E.D.N.Y. 2015) (“a defendant’s interest in a stay is strongest where a

        3
       Mr. Weinstein has denied and continues to vehemently deny all allegations of sexual
misconduct.



                                            5
        Case 1:17-cv-09554-AKH Document 224 Filed 01/07/19 Page 6 of 10



party under criminal indictment is required to defend a civil proceeding involving the same

matter”). Not only is Mr. Weinstein under indictment, his trial is scheduled for May 6, 2019. Mr.

Weinstein and his counsel will be fully engaged in preparing for what will be an intense, closely

watched trial that is excepted to last six weeks from jury selection through verdict (Brafman

Reply Dec. ¶ 14). It would be an overwhelming burden for Mr. Weinstein to have to litigate this

case at great risk to his right against self-incrimination and at the expense of his time and efforts

to prepare for criminal trial. See, Louis Vuitton, 676 F.3d at 101 (“a stay is most justified where a

movant . . . is already under indictment for a serious criminal offense and is required at the same

time to defend a civil action involving the same subject matter”). See also, Parker v. Dawson,

06-Civ-6191, 2007 U.S. Dist. LEXIS 63068, at *16 (E.D.N.Y. Aug. 27, 2007) (granting stay and

stating that the progression of criminal proceedings to the point where a trial may be imminent

weighs in favor of a stay). With a potential sentence of 25 years to life facing Mr. Weinstein in

less than five months, how can he, let alone any person, focus on properly defending one’s self

against a serious and complex class action lawsuit where the allegations span decades?

       Plaintiffs argue that it would be perverse for Plaintiffs to receive “slower justice” than

other plaintiffs because the behavior they allege is of interest to criminal authorities (Plaintiffs’

Opp., p. 8).4 The case cited by Plaintiffs, Sterling Nat’l Bank v. A-1 Hotels Int’l, Inc., 175 F.

Supp.2d 573 (S.D.N.Y. 2001), is not on point because in that case, the proponents of the stay had

not been indicted. As such, the respective prejudice to each party was far different than this

matter. The Sterling court’s discussion of how indictment and progression of the criminal case



       4
         Plaintiffs herein are not being treated any differently than Plaintiffs with similar claims.
Mr. Weinstein either has filed, or will file, motions to stay in other pending civil cases alleging
sexual assault.



                                             6
        Case 1:17-cv-09554-AKH Document 224 Filed 01/07/19 Page 7 of 10



changes the analysis is instructive here, as it highlights the grave danger facing indicted

defendants attempting to defend parallel civil litigation:

               When a defendant has been indicted, his situation is particularly
               dangerous, and takes a certain priority, for the risk to his liberty,
               the importance of safeguarding his constitutional rights, and even
               the strain on his resources and attention that makes defending
               satellite civil litigation particularly difficult, all weigh in favor of
               his interest. Moreover, if the potential prejudice to the defendant is
               particularly high post-indictment, the prejudice to the plaintiff of
               staying proceedings is somewhat reduced, since the criminal
               litigation has reached a crisis that will lead to a reasonably speedy
               resolution. (internal citations omitted).

Id. at 577.

        It would be unjust to force Mr. Weinstein to respond to the Amended Complaint alleging

that he sexually assaulted an untold number of women and to participate in discovery in this

wide ranging sexual assault class action months before he stands trial for his life on criminal

charges of sexual assault. That Plaintiffs have to wait several months for their civil case to

progress does not come remotely close to outweighing the prejudice to Mr. Weinstein,

particularly given that the pleadings in this case are not even settled.

        A limited stay of this case in which it proceeds forward with limitations on Mr.

Weinstein’s ability to be deposed, etc., would not serve any purpose and would prejudice Mr.

Weinstein’s defense of this action. As is any party defendant, Mr. Weinstein is entitled to attend

hearings, depositions, and participate in the investigation of Plaintiffs’ claims. If this case is

allowed to proceed forward, he will be unable to participate in that defense without taking time

and energy away from his defense of the criminal charges. As set forth in the Brafman Reply

Dec., countless hours will be required on the part of Mr. Weinstein and his criminal counsel in

the lead up to what will be an intense six week trial (Brafman Reply Dec., ¶ 14). Additionally,

pursuant to the terms of his bail, Mr. Weinstein may not travel outside of New York or



                                              7
        Case 1:17-cv-09554-AKH Document 224 Filed 01/07/19 Page 8 of 10



Connecticut. While this case is venued in New York, many of the named Plaintiffs reside out of

state and Mr. Weinstein would be unable to attend their depositions. Mr. Weinstein’s criminal

trial begins in May; an initial stay period of seven months to allow for that trial to conclude is

reasonable and would safeguard Mr. Weinstein’s constitutional rights while not prejudicing his

defense of this action. Without the requested stay, the parties will be in the midst of discovery

during Mr. Weinstein’s trial. A stay period of seven months will not only protect Mr.

Weinstein’s rights, but at the same time enable all parties to this action to have an understanding

of future scheduling.

C.     The Balance of the Equities Weighs Overwhelmingly in Mr. Weinstein’s Favor as
       Plaintiffs Have Made No Showing of Prejudice

       Plaintiffs’ principal argument with respect to prejudice is that Mr. Weinstein’s assets are

supposedly depleting. This argument is entirely without merit and Plaintiffs offer no support for

this contention. Plaintiffs’ desire to proceed expeditiously to a potential money judgment does

not come remotely close to outweighing the burden on Mr. Weinstein to risk self-incrimination

and diversion of his time and energy months away from trial on serious criminal charges. See

Volmar, 152 F.R.D. at 40 (granting stay and holding that while the stay will be an inconvenience

and delay to plaintiffs, “under settled authority the Fifth Amendment is the more important

consideration”). Moreover, Plaintiffs’ ability to recover monetary damages in this action is by no

means limited to Mr. Weinstein. Plaintiffs’ Amended Complaint asserts causes of action against

many individuals and entities. It is sheer speculation that Plaintiffs will be left without a remedy.

       Plaintiffs’ remaining prejudice arguments are unavailing. Plaintiffs argue they will be

prejudiced if they are barred from proceeding with discovery against all defendants. Mr.

Weinstein only seeks a stay as to himself and no defendant has joined in his motion. Plaintiffs

also argue that books, records, and other evidence may have been taken from the TWC offices.

                                                  8
        Case 1:17-cv-09554-AKH Document 224 Filed 01/07/19 Page 9 of 10



This purported fact has nothing to do with Mr. Weinstein, who was terminated from TWC over a

year ago. Additionally, Plaintiffs are well aware what books and records exist at TWC and how

to obtain them because their counsel has been directly and heavily involved in the TWC

Bankruptcy. Plaintiffs, one of whom is on the TWC Bankruptcy Creditors’ Committee, are

readily able to seek all documents that Mr. Weinstein is seeking from TWC in the bankruptcy

court. Further, Plaintiffs are presumably in possession of all of their own e-mail correspondence

with Mr. Weinstein. Lastly, Plaintiffs will be able to receive any discovery to which they are

entitled at the conclusion of a stay. The issue here is merely a relatively de minimis delay.

D.     The Judicial and Public Interests Weigh in Favor of a Stay

       This matter remains in the pre-answer motion stage and Mr. Weinstein is scheduled to

stand trial in May of this year; thus, the delay to this Court by a stay would be minimal.

Additionally, this stay is sought only as to Mr. Weinstein so the case may proceed forward

against the other Defendants. Plaintiffs question why Mr. Weinstein did not file the instant

motion as soon as his indictment was handed down (Plaintiffs’ Opp., p. 15). This argument has

nothing to do with the merits of the motion. Moreover, it serves to highlight the fact that Mr.

Weinstein waited until he and his criminal counsel felt this motion absolutely had to be made.

Plaintiffs have amended their pleading following an initial round of motions to dismiss and this

case will soon proceed to factual responsive pleadings and discovery subject to the outcome of a

second round of such motions. Additionally, the NYDA’s prosecution has advanced quickly and

is now headed to trial in a matter of months. As such, now is the appropriate time to stay this

action as the Court and the parties have a sense as to when there could be a resolution of parallel

criminal charges.




                                             9
       Case 1:17-cv-09554-AKH Document 224 Filed 01/07/19 Page 10 of 10



       Further, the public interest is best served by protecting the integrity of the ongoing

criminal case and preventing a situation where Mr. Weinstein’s Fifth Amendment right against

self-incrimination is jeopardized in a related civil matter. See Crawford & Sons v. Besser, 298 F.

Supp.2d 317, 319 (E.D.N.Y. 2004) (stating that the public interest favors preserving the integrity

of the criminal case). The constitutional privilege against self-incrimination is a bedrock

principle of this country’s criminal law and the public interest is best served by it not being put at

risk by forcing defendants to simultaneously litigate related criminal and civil matters.


                                          CONCLUSION

       For the reasons set forth herein and in Mr. Weinstein’s previously submitted papers, this

Court should enter an order staying this matter, pending resolution of the ongoing criminal case

against Mr. Weinstein.


Dated: New York, New York
       January 7, 2019


                                               KUPFERSTEIN MANUEL LLP


                                               By: /s/ Phyllis Kupferstein
                                                   Phyllis Kupferstein, Esq.
                                                   865 South Figueroa Street, Suite 3338
                                                   Los Angeles, California 90017
                                                   Tel: 213-988-7531

                                               LEWIS BRISBOIS BISGAARD & SMITH LLP


                                               By: /s/ Elior D. Shiloh
                                                   Elior D. Shiloh, Esq.
                                                   Brian Pete, Esq.
                                                   Attorneys for Defendant Harvey Weinstein
                                                   77 Water Street, Suite 2100
                                                   New York, New York 10005
                                                   Tel: 212-232-1300



                                             10
